SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): September, 3Q14 and 9M14 traffic figures % Chg, % Chg, % Chg, OPERATING DATA¹ Sep/14 Sep/13 3Q14 3Q13 9M14 9M13 (YoY) (YoY) (YoY) Total System ASK (mm) 3,881.0 3,939.4 -1.5% 12,201.4 12,446.6 -2.0% 36,348.4 36,954.5 -1.6% RPK (mm) 2,961.0 2,821.2 5.0% 9,458.9 8,658.8 9.2% 27,732.1 25,198.9 10.1% Load Factor 76.3% 71.6% 4.7 pp 77.5% 69.6% 7.9 pp 76.3% 68.2% 8.1 pp Pax on board (‘000) 5.8% 10.5% 10.4% Domestic Market ASK (mm) 3,376.0 3,513.6 -3.9% 10,587.1 11,049.4 -4.2% 31,875.5 32,816.6 -2.9% RPK (mm) 2,600.9 2,551.8 1.9% 8,289.0 7,761.2 6.8% 24,549.5 22,675.6 8.3% Load Factor 77.0% 72.6% 4.4 pp 78.3% 70.2% 8.1 pp 77.0% 69.1% 7.9 pp Pax on board (‘000) 4.9% 9.8% 10.0% International Market ASK (mm) 505.1 425.8 18.6% 1,614.2 1,397.2 15.5% 4,473.0 4,138.0 8.1% RPK (mm) 360.2 269.4 33.7% 1,169.9 897.6 30.3% 3,182.6 2,523.3 26.1% Load Factor 71.3% 63.3% 8.0 pp 72.5% 64.2% 8.3 pp 71.2% 61.0% 10.2 pp Pax on board (‘000) 24.8% 23.3% 18.6% ¹ Preliminary figures for September 2014 and National Civil Aviation Agency (ANAC) figures for other months. Domestic demand increased by 6.8% in the quarter and 8.3% in 9M14 . GOL captured¹ 55% of the industry’s demand increase in 2014; The reduction in domestic supply reinforces the Company’s flexibility in adjusting its domestic market supply, which is in line with its 2014 guidance of a reduction of between -3% and -1% ; Record number of passengers transported in the domestic market, reaching 29 million in 9M14. 9% PRASK growth due to strategy flexibility 3Q14 results does not reflect the recent oil price devaluation Final Message GOL linhas aéreas inteligentes S.A. Investor relations ri@golnaweb.com.br +55 11 2128 4700 www.voegol.com.br/ir SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 23 , 2014 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
